Citation Nr: 0940021	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected anterior wedging at T-11 and T-12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1982 to 
June 1985.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the disability rating for the 
Veteran's anterior wedging at T-11 and T-12 from zero to 20 
percent, effective October 4, 2006.

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in September 2009.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.  At the time of the hearing, the Veteran 
submitted additional evidence.  The submission of such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim, the 
Board finds that additional development of the evidence is 
required.

In this case, no post-service VA treatment records, and only 
sporadic private treatment records, with regard to the 
Veteran's back disability have been associated with the 
claims file, although the Veteran has indicated that he 
receives regular treatment for his back.  See videoconference 
hearing transcript dated in September 2009.  In this regard, 
VA's duty to assist pertains to obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Additionally, VA also has a duty to make reasonable efforts 
to obtain relevant records, including private records that 
the claimant adequately identifies, and notify the claimant 
of such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for his back disability would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Further, another VA examination is needed to determine the 
current severity and condition of the Veteran's back 
disability, diagnosed as anterior wedging at T-11 and T-12, 
and currently rated under Diagnostic Code 5237 (lumbosacral 
or cervical strain).  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).  In this regard, since the Veteran last VA 
examination, he has complained of worsening symptoms, such as 
inability to sit, stand, walk, or engage in sexual activity, 
and requiring bed rest due to back pain.  The Veteran also 
indicates the use of a back brace, beginning approximately 
one year ago.  Further, he complains of radiating pain into 
his upper extremities and worsening pain.  See 
videoconference hearing transcript dated in September 2009.  
All of these symptoms may be indications that his back 
disability has worsened, and an examination is needed to 
determine whether this is the case.  Further, if the Veteran 
has radiculopathy and pain in one or both of his upper 
extremities associated with his service-connected back 
disability, he may be entitled to separate disability 
ratings for neurological manifestations of his back 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(incomplete paralysis of the sciatic nerve).  An appropriate 
examination of the Veteran's back would determine whether he 
is entitled to be rated under the aforementioned Diagnostic 
Code.

Moreover, the Veteran's last VA examination in February 2007 
dates to over two years ago, and a more current examination 
would be helpful in deciding his appeal, particularly because 
the Veteran may be entitled to a separated rating for 
neurological manifestations of his back disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining 
that the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month-old examination 
was too remote in time to adequately support the decision in 
an appeal for an
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his service-
connected back disability, and to furnish 
signed authorizations for the release to 
the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current nature and severity of his back 
disability, diagnosed as anterior wedging 
at T-11 and T-12.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected back 
disability, such as radiculopathy or 
sciatica affecting the upper extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a physician.

Finally, the examiner should indicate the 
effect the Veteran's back disability has 
on his ability to obtain and maintain 
gainful employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

3.  Readjudicate the Veteran's claim for a 
disability rating in excess of 20 percent 
for his service-connected anterior wedging 
at T-11 and T-12 in light of the physical 
examination provided to him and any 
additional medical evidence received since 
the supplemental statement of the case 
(SSOC) in June 2009.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


